Opinion issued December 17, 2015




                                       In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-15-00991-CR
                             ———————————
                      IN RE CECIL MAX-GEORGE, Relator



                Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

      Relator, Cecil Max-George, has filed a petition for writ of mandamus

requesting that this Court compel the trial court to rule on relator’s October 25, 2015

motion to dismiss his court-appointed counsel and appoint new counsel.* We deny

the petition.

                                   PER CURIAM
*
      The underlying case is The State of Texas v. Cecil Max-George, cause number
      1475788, pending in the 185th District Court of Harris County, Texas, the
      Honorable Susan Brown presiding.
Panel consists of Chief Justice Radack and Justices Massengale and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2